Citation Nr: 0513133	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for polymyalgia with polymyositis 
caused by medication prescribed by VA in July 2001. 

3.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  (The claims of 
service connection for hypercholesterolemia and for benefits 
under 38 U.S.C.A. § 1151 will be addressed below.  
Consideration of the issues of entitlement to an increased 
evaluation for schizophrenia and TDIU will be deferred 
pending completion of the development sought in the remand 
following the decision below.)


FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability.  

2.  The veteran's polymyalgia with polymyositis was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disability for which 
service connection may be granted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for polymyalgia with polymyositis have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 69 Fed Reg. 46,433 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Hypercholesterolemia

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he has hypercholesterolemia is 
related to his active military service.  VA and private 
treatment reports, dated from February 1975 to March 2002, 
reflect that the veteran has been diagnosed as having 
hypercholesterolemia (see July 2001 VA outpatient report.) 

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury where 
such have resulted in a disability.  38 U.S.C.A. § 1110.  
Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2004); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that a symptom or a laboratory finding, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  In other words, while hypercholesterolemia may 
represent an underlying disability, or in some instances may 
ultimately be a factor in a claimant developing a chronic 
disease or disability, the elevated level itself is not a 
disability.  Accordingly, service connection will be denied 
for this claimed condition.  Absent a showing of disability, 
the preponderance of the evidence is against the claim.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  It is the Board's conclusion that 
this law does not preclude the Board from proceeding at this 
time to a final adjudication of the veteran's claim of 
service connection.  The Board finds that no reasonable 
possibility exists that such assistance would aid in the 
establishment of service connection for hypercholesterolemia.  
This is so because, as noted above, there is no authority in 
law for the benefit the veteran seeks (service connection for 
a laboratory finding).  Because this claim is not cognizable 
under the law, further notification or assistance under the 
VCAA is not necessary.  See Mason v. Principi, 16 Vet. App. 
129 (2002).  

II.  1151 Claim

The provisions of 38 U.S.C.A. § 1151 for claims filed on or 
after October 1, 1997 include the following:

(a) Compensation under this chapter. . 
.shall be awarded for a qualifying 
additional disability. . .of a veteran in 
the same manner as if such additional 
disability. . .were service[]connected. 
For purposes of this section, a 
disability. . .is a qualifying additional 
disability. . .if the disability. . .was 
not the result of the veteran's willful 
misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  

The veteran asserts that he was given medication by VA in 
July 2001 for his high cholesterol that led to his having 
polymyalgia and polymyositis.  In applying the law to the 
facts in this case, the Board finds no indication in the 
record of any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the veteran medication for his 
hypercholesterolemia.  For these findings, the Board relies 
primarily on VA outpatient reports reflecting that when the 
veteran was seen in July 2001, he was prescribed the drug 
Simvastatin for his hypercholesterolemia and that he was 
advised of its side effects (i.e., bloating and muscle 
aches).  When the veteran returned to the clinic in mid-
August 2001, he complained of muscle soreness in his arms and 
back.  He was instructed to stop taking Simvastatin that day.  
The examiner entered an assessment of hyperlipidemia with an 
adverse reaction to Simvastatin.  Later that month, the 
veteran reported having muscle pain, especially in his 
shoulders, abdomen and groin.  An assessment of 
hypercholesteremia was entered.  The veteran was instructed 
to restart Simvastatin in approximately three weeks.  In 
early September 2001, he returned to the clinic.  It was 
noted that in all likelihood, he had myositis due to 
Simvastatin.  VA outpatient reports, dated in January and 
February 2002, pertinently reflect that the veteran continued 
to experience muscle and joint pain which had prevented him 
from working. 

When evaluated by VA in March 2002, the examiner noted that 
he had reviewed the veteran's claims files prior to the 
examination.  The examiner reported a history with respect to 
the veteran's adverse reaction to Simvastatin, which is 
consistent with that previously reported herein.  After a 
physical evaluation of the veteran, the examiner entered a 
diagnosis of polymyalgia with polymyositis, noted after 
taking Simvastatin.  It was the examiner's opinion that 
although rare, skeletal muscle myopathy with elevated 
Creatine phosphokinase (CPK) was a known adverse reaction to 
taking this class of lipid lowering drugs.  The examiner 
noted that treatment including stopping the medication, which 
was what was done in the veteran's case.  The examiner 
determined that there was no way to predict exactly which 
patient would develop such condition.  

In applying the law to the facts in this case, the Board 
finds no indication in the record of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
veteran the medication.  As noted above, the March 2002 VA 
examiner's opinion indicates that skeletal muscle myopathy 
with elevated CPK is a known adverse reaction to lipid 
lowering drugs, and that there was no way to predicate 
whether this veteran would develop the aforementioned 
condition.  In addition, the Board notes that when VA 
initially prescribed Simvastatin to the veteran in July 2001, 
he was advised that muscle pains were a side effect, and he 
was instructed to stop taking it after he experienced such 
pains.  The examiner's conclusions, or those implicit in what 
the examiner said, are uncontradicted by the record.  In 
other words, there is no evidence that refutes the statements 
made about the degree of care taken by VA in administering 
the medication for the veteran's hypercholesterolemia.  
Additionally, the examiner noted that the veteran's problems 
were foreseeable even though it could not be definitively 
determined in any individual case whether such a reaction to 
the drug would occur.

Consequently, the Board finds that, upon consideration of the 
entire record, including the medical opinion of the VA 
examiner in March 2002 and the absence of evidence suggesting 
a different conclusion, the preponderance of the evidence is 
against the claim.  The criteria for an award of compensation 
benefits for polymyalgia with polymyositis under 38 U.S.C.A. 
§ 1151 have not been met.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in February 2002 and 
by a May 2003 statement of the case, of the evidence needed 
to substantiate the claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
polymyalgia with polymyositis due to medication prescribed by 
VA in July 2001, and the obligations of VA and the veteran 
with respect to producing that evidence.  In particular, the 
February 2002 letter informed the veteran that to 
substantiate the 1151 claim the evidence must show that a 
current physical or mental disability or additional 
disability due to faulty care, treatment or examination 
furnished by VA or due to an unforeseen event that occurred 
during VA care, treatment or examination.  The letter advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including medical records, 
employment records or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although all VCAA notifications may not have been 
completed until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has already obtained 
expert opinion on the question of whether there was any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the veteran the medication, Simvastatin, in 
treating his hypercholesterolemia.  


ORDER

Service connection for hypercholesterolemia is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
polymyalgia with polymyositis is denied.


REMAND

The veteran contends that he is presently unemployable due to 
his connected-connected schizophrenia, which is currently 
evaluated as 50 percent disabling and is  his sole service-
connected disability. 

VA outpatient and examination reports, dated from 1999 to 
2002, contain conflicting information regarding the veteran's 
employment status and the impact of his service-connected 
schizophrenia.  In this regard, certain VA outpatient reports 
suggest that the veteran was able to perform light duty work 
and that it was his physical problems (i.e., muscle and joint 
pain) that prevented him from working (see VA outpatient 
reports, dated in November and December 2001 and January and 
February 2002).  Furthermore, a March 2002 VA social survey 
report reflects that the veteran had not returned to his job 
after he had left it in September 2001.  A March 6, 2002, 
letter from a VA psychiatrist indicates that the veteran last 
worked on "September 11, 2002" [sic] and that because of 
psychiatric symptoms he remained unable to work.  
Nevertheless, during a March 2002 VA general medical 
examination, the veteran indicated that he had not worked at 
his job at the United States Postal Service (USPS) since the 
previous September because of aches and pains at the 
supraspinatus when he used his arms and hands at work.  The 
examining physician opined that although the veteran was 
unable to perform work which required heavy lifting (i.e., 
more than twenty pounds), he was able to perform desk-type 
work and was not unemployable.  Curiously, during a March 
2002 VA psychiatric examination (conducted two days after the 
March 6, 2002 letter noted above), the veteran indicated that 
he was still working at USPS, but that he was absent from 
four to eight hours a week for treatment at the Hines VA 
Medical Center (VAMC).  After a mental status evaluation of 
the veteran, the examiner opined that the veteran was, of 
course, employed, and that his continued employment might be 
enhanced should he address his anger management issues 
(veteran was reported to have been verbally abusive at work).  
In light of the foregoing, on remand, the veteran should be 
afforded a VA examination that fully addresses the impact 
that his service-connected schizophrenia has on his 
employability.  

In addition, a review of the March 2002 VA general medical 
and psychiatric examination reports reflect that the veteran 
has continued to seek treatment for his service-connected 
schizophrenia from the Hines VAMC.  While treatment reports 
from the aforementioned VA facility, dating from February 
1999 to March 2002, are contained in the claims files, more 
recently prepared clinical records are absent.  As for VA's 
obligation to secure these records, it should be pointed out 
that VA adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
files, a remand is necessary.  Id.  

Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected schizophrenia, to 
specifically include all treatment 
reports, dating from March 2002 from the 
Hines VAMC.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  Upon completion of the above, the 
veteran should also be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected schizophrenia.  The 
claims files must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA general medical 
and psychiatric examination reports, 
prepared in March 2002, the March 6, 
2002, letter from G. P., M.D., and VA 
outpatient reports, dated in November and 
December 2001 and January and February 
2002.  The psychiatric examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
criteria set forth in 38 C.F.R. § 4.130 
(2004) (General Rating Formula for Mental 
Disorders).  The examiner should also 
provide a full multi-axial evaluation, to 
include the assignment of a numerical 
score on the Global Assessment 
Functioning (GAF) Scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned GAF score relative to the 
appellant's ability to work.  The 
explanation should specifically refer to 
the effect of schizophrenia alone on 
social and occupational activity and the 
examiner should explain the differences 
in assessment/GAF scores noted in the 
March 6, 2002, letter by Dr. G. P. and 
the conclusions reached at the March 2002 
VA mental status examination.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Thereafter, the RO should review the 
claims files and take all proper measures 
to ensure compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues of 
entitlement to an increased evaluation 
for schizophrenia and TDIU.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


